Filed 12/1/21 P. v. Rodriguez CA4/1


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079046

           Plaintiff and Respondent,

           v.                                                         (Santa Clara Super. Ct.
                                                                      No. C1641175)
 JAIME PHILLIP RODRIGUEZ,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Santa Clara County,
Eric S. Geffon, Judge. Affirmed. Request for judicial notice denied.
         Seth Flagsberg, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Matthew Rodriquez, Acting Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Jeffrey M. Laurence, Assistant Attorney
General, Eric D. Share and Katie L. Stowe, Deputy Attorneys General, for
Plaintiff and Respondent.
      Defendant Jaime Phillip Rodriguez was apprehended in a residential
neighborhood after parking his car. A search of his vehicle following his
arrest yielded drug contraband. Rodriguez moved to suppress the evidence,
arguing that Officer Eric Bachman of the San Jose Police Department lacked
reasonable suspicion to detain him and claiming Bachman’s discovery of an
outstanding arrest warrant during the detention did not sufficiently
attenuate the taint of the initial illegal detention. The trial court accepted
Rodriguez’s first argument but rejected his second, and he now appeals. For
reasons we recently explained in People v. Kasrawi (2021) 65 Cal.App.5th 751

review granted, S270040 (Kasrawi),1 federal and state Supreme Court
authorities compel our conclusion that even if the initial detention was
unlawful, the evidence need not be suppressed. As the trial court found,
Officer Bachman’s discovery of the arrest warrant during the allegedly
unlawful detention attenuated any taint that would otherwise attach to his
subsequent search of Rodriguez’s vehicle. Accordingly, we affirm the trial
court’s order denying Rodriguez’s motion to suppress.
              FACTUAL AND PROCEDURAL BACKGROUND
      Around 3:40 a.m. on April 14, 2016, Bachman was patrolling a
residential area in San Jose in his marked police vehicle. The headlights on
Bachman’s vehicle illuminated the area in front of him. He observed a car
proceeding normally on Pedro Street near the Northrup Street intersection;
the car pulled over to the right and parked legally alongside the curb. The



1      The Supreme Court granted review in Kasrawi on September 1, 2021,
S270040 pending disposition of the following issue in People v. Tacardon
(2020) 53 Cal.App.5th 89, review granted October 14, 2020, S264219: “Was
defendant unlawfully detained when the arresting officer used his spotlight
to illuminate defendant’s parked car and then directed a passenger who
exited the car to remain outside and stay on the sidewalk near the car?”
                                        2
intersection of Pedro and Northrup is not busy; both are two-lane roads with
one lane going in each direction of travel. Bachman continued on Pedro
Street. When he approached the parked vehicle, he noticed its sole occupant,
Rodriguez, sitting in the driver’s seat. Bachman turned on his spotlight to
illuminate the vehicles parked on the south side of Pedro Street and parked
in the middle of the street near Rodriguez’s vehicle. There appeared to be no
other people around.
      Dressed in his uniform, Bachman exited his patrol vehicle and walked
toward Rodriguez’s car. As he approached, Rodriguez stepped out. Standing
five to seven feet from him, Bachman struck up a conversation. “ ‘Hey,
what’s up?’ ” he asked. Rodriguez replied, “ ‘I just got off of work.’ ” Bachman
asked Rodriguez if he lived nearby; Rodriguez responded that he lived around
the corner on Northrup. Bachman asked whether Rodriguez had parked
there because there was no parking on Northrup; Rodriguez answered,
“ ‘Yeah.’ ”
      As they spoke, Bachman observed that Rodriguez was sweating,
fidgeting, moving around, and speaking rapidly. He believed Rodriguez to be
under the influence of a controlled substance. At that point, Bachman asked
Rodriguez for identification. Rodriguez told him he did not have any on him
but verbally provided his name and date of birth. Bachman dialed into the
San Jose Police Department’s communications unit, which ran a records
check. The query revealed that Rodriguez had a suspended license and was
subject to an outstanding arrest warrant. The dispatcher did not provide the
docket number for the warrant, but Bachman obtained it later as he wrote up
his report.
      Having learned about the warrant and suspended license, Bachman
attempted to handcuff Rodriguez. Rodriguez became a bit argumentative,


                                       3
and another officer arrived to help place him into handcuffs. At the time of
arrest, Bachman observed that Rodriguez had fluttering eyelids, dilated
pupils that were nonreactive to light, and an elevated pulse.
      Soon after arresting Rodriguez, Bachman searched his person and his
vehicle. The vehicle search yielded two baggies in the driver’s side area
containing a white, powdery residue and additional baggies in the seat pocket
behind the front passenger seat containing a white, powdery substance.
Another baggie containing a white, powdery substance was found in
Rodriguez’s sock.
      Rodriguez was charged in Santa Clara County with two felonies—
possession for sale of a controlled substance (Health & Saf. Code, § 11351,
count 1) and transportation, sale, or distribution of a controlled substance
(id., § 11352, subd. (a), count 2)—as well as two misdemeanors—using or
being under the influence of a controlled substance (id., § 11550, subd. (a),
count 3) and driving on a suspended license (Veh. Code, § 14601.1, subd. (a),
count 4). In connection with count 4, the People alleged that Rodriguez was
previously convicted in March 2011 for driving on a suspended license.
      Rodriguez moved to suppress evidence from the vehicle search and
Bachman’s physical observations as fruits of an unlawful detention.
Claiming Bachman detained Rodriguez and lobbed questions about where he
lived on seeing nothing more than a man legally park his car, Rodriguez
argued that the subsequent search and discovery of a substance that looked
like cocaine were subject to the exclusionary rule. In addition, Rodriguez
invoked the Harvey-Remers-Madden rule, requiring the prosecution to
establish the source or reliability of arrest warrant information that
Bachman claimed to have received. (See People v. Harvey (1958) 156




                                       4
Cal.App.2d 516, 523−524; Remers v. Superior Court (1970) 2 Cal.3d 659,

666−667; People v. Madden (1970) 2 Cal.3d 1017, 1021.)2
      The People opposed the motion, arguing the initial encounter was
consensual and not a detention. It was only when Bachman asked Rodriguez
for identification that the People believed a detention occurred, and this was
supported by reasonable suspicion that Rodriguez was under the influence of
a controlled substance. Once Rodriguez was detained, the People claimed
Bachman was entitled to ascertain his identity, arrest him on an outstanding
warrant, and search his vehicle and person incident to arrest. Alternatively,
the People argued that even if Bachman’s initial encounter with Rodriguez
was unlawful, the exclusionary rule did not apply because discovery of the
arrest warrant attenuated any taint under Utah v. Strieff (2016) 136 S.Ct

2056 (Strieff).3
      At an August 2017 evidentiary hearing, the parties examined Bachman
as the sole witness. The prosecution introduced into evidence a certified copy
of the DMV printout, to show that Rodriguez’s license was suspended at the
time of the stop (Exhibit 1), and a copy of Rodriguez’s criminal record, which




2      Although an officer may arrest or detain a suspect based on
information received through official channels, once a defendant properly
objects, the prosecution must establish that the source of the information
received is something other than the imagination of a nontestifying officer or
dispatcher. (People v. Brown (2015) 61 Cal.4th 968, 983 (Shauntrel Brown)
[recording of 911 call demonstrated adequate indicia of caller’s reliability to
justify deputy’s reliance].)
3     Other arguments made by the People (e.g., that Bachman had probable
cause to search the vehicle upon determining that Rodriguez was high) are
not relevant to this appeal.
                                       5
included a “CLETS printout”4 indicating an outstanding arrest warrant
matching the docket number in Bachman’s report (Exhibit 2). The court
continued the hearing to permit Rodriguez to submit a supplemental brief.
Arguing in his brief that Strieff was distinguishable because Bachman lacked
any foundational basis to detain him, Rodriguez claimed Bachman’s behavior
was flagrant and weighed against attenuation.
      The parties appeared before Judge Geffon for continued argument in
September 2017. First, the court considered whether Bachman’s initial
encounter was a detention. On this, it deemed the record “clear that the
officer’s conduct crossed the line of a consensual encounter and became a
detention.” “The spotlight, in addition to the comments and the actions of the
officer,” the court believed, “made it so that a reasonable person would not
have felt free to leave or break off that encounter.” By the officer’s own
admission, the court found there was no reasonable suspicion to justify that
detention.
      Because it found the detention unlawful, it turned to whether the
exclusionary rule applied, or whether discovery of the warrant was an
intervening event that attenuated the taint under Strieff, supra, 136 S.Ct.
2056. Of the three attenuation factors in Strieff, the court focused mainly on

the third factor—whether Bachman’s conduct was purposeful or flagrant.5



4     CLETS is an acronym for the “California Law Enforcement
Telecommunications System.”
5      The court suggested that “the first two factors under Strieff are in favor
of attenuation without really too much difficulty.” Because these factors—
temporal proximity and intervening circumstances—typically cut in opposite
directions (Strieff, supra, 136 S.Ct. at p. 2062), we interpret the court’s
comments to reflect its conclusion that on balance, the first two factors
favored a finding of attenuation.
                                        6
         Judge Geffon began this inquiry by noting that Strieff faulted the
officer for not simply asking what was happening in the suspected drug
house, citing Florida v. Bostick (1991) 501 U.S. 429 for the proposition that a
seizure does not occur simply because an officer approaches and asks an
individual a few questions. (See Strieff, supra, 136 S.Ct. at p. 2063.) But the
officer’s failure to inquire was deemed to be a “good-faith mistake[ ]”
reflecting “at most” negligence. (Ibid.) Drawing a parallel to this case, Judge
Geffon could not say that Bachman was purposeful or flagrant in detaining
Rodriguez without reasonable suspicion. Rather, in the judge’s view,
Bachman “clearly” intended to engage in a consensual encounter but went too
far in his attempt. As a result, this was a mere act of negligence and not the
type of purposeful or flagrant misconduct the exclusionary rule served to
deter.
         Rodriguez filed a motion for reconsideration. In his supporting
memorandum, Rodriguez claimed that Bachman detained him “solely on a
hunch, without any articulable basis for suspecting illegality,” rendering the
official misconduct “critically different” than that considered in Strieff. As he
does on appeal, Rodriguez relied on People v. Bates (2013) 222 Cal.App.4th 60
(Bates), an attenuation case involving the intervening discovery of a
probation search condition, to argue that suppression was required to deter
officers from engaging in such suspicionless fishing expeditions.
         The People opposed the reconsideration motion, arguing Penal Code

section 1538.56 did not permit it and, even otherwise, Bates was not “new”
law. The People maintained that the court properly applied Strieff, supra,
136 S.Ct. 2056 to conclude that Bachman’s discovery of the arrest warrant
attenuated any taint from the initial stop. To the extent the court


6        Further undesignated statutory references are to the Penal Code.
                                         7
reconsidered its ruling, the People urged it to find that the initial encounter
between Bachman and Rodriguez was consensual rather than a detention.
      The court denied the reconsideration motion in January 2018, leaving
its previous ruling in place. Four days later, Rodriguez pleaded no contest to
all counts and admitted his prior conviction for driving on a suspended
license. At sentencing in March 2018, the court placed Rodriguez on formal
probation for three years subject to various terms and conditions. It also
imposed a four-month sentence in county jail, with a total of 20 days of credit
for time served; the jail sentence was suspended pending resolution of
Rodriguez’s appeal.
                                 DISCUSSION
      “In reviewing the trial court’s suppression ruling, we defer to its factual
findings if supported by substantial evidence. We independently assess the
legal question of whether the challenged search or seizure satisfies the
Fourth Amendment.” (Shauntrel Brown, supra, 61 Cal.4th at p. 975.)
      On appeal, Rodriguez focuses on the trial court’s attenuation ruling,
distinguishing Bachman’s conduct from that of the officer in Strieff. He also
raises a new argument, relying on a criminal history report contained in the
clerk’s transcript to argue the prosecutor failed to prove the warrant in
question was effective on the date of his stop. The People rebut these claims
and further urge us to conclude that the initial encounter was consensual.
      The detention question may present a closer call than this court

recently faced in Kasrawi, supra, 65 Cal.App.5th 751, review granted.7


7      We found a detention in Kasrawi based on the “manner in which [the
officer] confronted Kasrawi—including his use of the spotlight, the position of
his car, how quickly he got out and walked to Kasrawi, and the immediate,
direct question he posed,” and that the seizure was unlawful because it was
based on a “mere hunch” of criminal activity. (65 Cal.App.5th at
                                        8
Because doing so does not change our analysis, we will assume without
deciding that Bachman’s initial encounter with Rodriguez indeed amounted
to an unlawful detention—i.e., as the trial court found, Rodriguez was
detained from the moment Bachman approached on foot from his patrol
vehicle, and not from a later point when Bachman suspected that Rodriguez
was under the influence of a controlled substance. In this scenario, an
exception to the exclusionary rule nonetheless applies if Bachman’s discovery
of the arrest warrant attenuated the taint from the unlawful detention. For
reasons we explain, sufficient evidence supports the court’s factual finding
that Officer Bachman intended to create a consensual encounter but took
matters too far. As this is not the type of flagrant, purposeful behavior the
exclusionary rule is designed to deter, we find no error in denying Rodriguez’s
motion to suppress.
A.    The Attenuation Doctrine
      The Fourth Amendment protects “[t]he right of the people to be secure
in their persons, houses, papers, and effects, against unreasonable searches
and seizures.” (U.S. Const., 4th Amend.) Although this right was originally
enforced through other means, in the 20th century courts increasingly
applied the exclusionary rule “to exclude unlawfully seized evidence in a
criminal trial.” (Strieff, supra, 136 S.Ct at p. 2061.) The exclusionary rule
applies to “both the ‘primary evidence obtained as a direct result of an illegal
search or seizure’ and . . . ‘evidence later discovered and found to be
derivative of an illegality,’ the so-called ‘ “fruit of the poisonous tree.” ’ ”
(Ibid.) Recognizing the significant costs of this rule, the United States


pp. 756−757, review granted.) Although the time of night and use of a
spotlight are similar, other factors (such as Rodriguez stepping outside his
vehicle as Bachman approached and Bachman’s less pointed questioning)
may suggest a less confrontational encounter.
                                          9
Supreme Court has recognized several exceptions. (Ibid.) Attenuation, at
issue here, applies “when the connection between unconstitutional police
conduct and the evidence is remote or has been interrupted by some
intervening circumstance, so that ‘the interest protected by the constitutional
guarantee that has been violated would not be served by suppression of the
evidence obtained.’ ” (Ibid.) An officer’s discovery of a valid, preexisting
arrest warrant may attenuate the taint from an unlawful stop. (Ibid.)
      In evaluating whether an intervening event breaks the causal chain
between an unlawful stop and subsequent search, Strieff directs courts to
consider three factors: the time lapse between the unlawful stop and the
search (with a short interval favoring suppression), the presence of
intervening circumstances (with a valid warrant “strongly” disfavoring
suppression), and the purposefulness or flagrancy of the police misconduct
(with suppression warranted as to misconduct “most in need of deterrence”).
(Strieff, supra, 136 S.Ct. at pp. 2061−2063.) Strieff derived these attenuation
factors from Brown v. Illinois (1975) 422 U.S. 590, 603‒604 (Brown). Eight
years before Strieff, our Supreme Court referred to the same Brown factors in
People v. Brendlin (2008) 45 Cal.4th 262, 270−272 (Brendlin) to decide
whether the taint from an unlawful traffic stop was attenuated by the
officer’s discovery of an outstanding arrest warrant. As Brendlin explained,
the third factor, “the flagrancy and purposefulness of the police misconduct,
is generally regarded as the most important because ‘it is directly tied to the
purpose of the exclusionary rule—deterring police misconduct.’ ” (Id. at
p. 271.)
      Applying these factors, the federal Supreme Court found attenuation in
Strieff where a man leaving a suspected drug house was stopped by a police
officer who had no reasonable suspicion the man was involved in illegal


                                       10
activity. Discovering during the stop that Edward Strieff was the subject of
an outstanding arrest warrant, the officer arrested and searched him. As the
court reasoned, although the first attenuation factor (time elapsed) favored
suppression, the second and third “strongly” favored attenuation. (Strieff,
supra, 136 U.S. at pp. 2062−2063.) The discovery of a valid, preexisting,
untainted arrest warrant was a “critical intervening circumstance.” (Id. at
p. 2063.) Once discovered, the officer had a ministerial obligation to arrest
Strieff independent of any unlawful stop. (Id. at pp. 2062−2063.) Turning to
the third factor, the majority found it “especially significant” that the illegal
stop did not reflect “flagrantly unlawful police misconduct.” (Id. at p. 2063.)
In their view, officer’s failure to investigate how long Strieff was in the drug
house or ask Strieff a few simple questions as to what was going on inside the
house were “good-faith mistakes,” making the officer “at most negligent.” (Id.
at p. 2063.) There was “no indication that this unlawful stop was part of any
systemic or recurrent police misconduct” nor part of a “suspicionless fishing
expedition” requiring deterrence by exclusion. (Id. at pp. 2063−2064.)
      Applying similar logic, the California Supreme Court found attenuation
in Brendlin where a deputy made a traffic stop without reasonable suspicion.
Questioning the vehicle’s occupants, he recognized one of the passengers and
ran a records check revealing that Bruce Brendlin had an outstanding arrest
warrant. He arrested Brendlin and searched him, recovering drug-related
evidence on his person and in the vehicle. (Brendlin, supra, 45 Cal.4th at
p. 266.) Although the short time interval between the stop and the search
favored suppression, the other two factors outweighed it. (Id. at
pp. 270−272.) Discovery of the outstanding arrest warrant supplied
authorization to arrest and search Brendlin “completely independent of the
circumstances that led the officer to initiate the traffic stop,” rendering the


                                        11
recovered evidence “fruit of the outstanding warrant, [that] was not obtained
through exploitation of the unlawful traffic stop.” (Id. at p. 271, italics
added.) Although the officer made a mistake in ordering a stop to investigate
the vehicle’s registration, the mistake “was not so obvious as to make one
question [the deputy’s] good faith in pursuing an investigation of what he
believed to be a suspicious registration, nor [did] the record show that he had
a design and purpose to effect the stop ‘in the hope that something [else]
might turn up.’ ” (Ibid.)
      Finally, this court recently considered the attenuation doctrine in
Kasrawi, supra, 65 Cal.App.5th 751, review granted on facts closely
paralleling those here. There, Officer Pardue detained defendant Omar
Kasrawi without reasonable suspicion, on a mere hunch that he was casing
vehicles after watching him cross the street late at night to his legally parked
car. (Id. at pp. 754−755; see fn. 5, ante.) But shortly after making the stop,
Pardue learned that Kasrawi was subject to an outstanding arrest warrant
and placed him under arrest. A subsequent search yielded stolen items in
Kasrawi’s pockets and in his car. (Id. at p. 755.) Applying Brendlin and
Strieff, we concluded the officer’s discovery of the outstanding warrant
attenuated any taint from the illegal detention. (Kasrawi, at p. 763.)
Although the search happened soon after the illegal detention, the other two
attenuation factors weighed against suppression. “As in both Strieff and
Brendlin, the officer’s discovery of a warrant constituted an intervening
circumstance that separated the evidence he collected from the illegal
detention.” (Kasrawi, at p. 763.) Moreover, we did not find any flagrant
misconduct or abuse of police power that would justify exclusion. It appeared
clear from the officer’s body-worn camera footage and testimony that the
officer “thought he detained Kasrawi only after gaining sufficient information


                                        12
to justify an investigatory stop. That his approach was assertive enough to
make Kasrawi believe he was not free to leave does not transform this
liminal illegal stop into a flagrant abuse of police power.” (Ibid.)
B.    Request for Judicial Notice
      To buttress his position that the taint from any unlawful detention was
not attenuated, Rodriguez asks that we take judicial notice of a January 2017
city-commissioned study of the San Jose Police Department’s traffic and
pedestrian stops by race, indicating disproportionate stops of Hispanic

motorists relative to the population benchmark.8 (See Evid. Code, §§ 452,
subd. (h) and 459.) Although the study was not presented to the trial court,
Rodriguez believes it is “highly relevant” to his argument on appeal that
Bachman’s suspicionless stop is the type of police misconduct needing to be
deterred. In his view, it “supports the inference that Officer Bachman

detained appellant because appellant was Hispanic.”9
      We decline Rodriguez’s invitation for several reasons. First and
foremost, we do not generally take judicial notice of material for the first time



8      The introduction to the study indicates that the City of San Jose
contracted with a research center at University of Texas at El Paso to
conduct a statistical analysis of the San Jose Police Department’s stop data
collected from September 1, 2013 to March 31, 2016.
9     Despite disagreement as to what evidence would suffice, the Strieff
majority and dissenting justices broadly agreed that a sufficient showing of
systemic problems within a police department weighs against attenuation.
(Compare Strieff, supra, 136 S.Ct at p. 2064 [“Were evidence of a dragnet
search presented here, the application of the [Brown, supra, 422 U.S. 590]
factors could be different.”] with Strieff, at pp. 2068−2069 (dis. opn.
Sotomayor, J.) & p. 2073 (dis. opn. of Kagan, J.); see also Herring v. United
States (2009) 555 U.S. 135, 144 [“the exclusionary rule serves to deter
deliberate, reckless, or grossly negligent conduct, or in some circumstances
recurring or systemic negligence,” italics added].)
                                       13
on appeal (People v. Guarneros (2016) 5 Cal.App.5th 42, 51, fn. 4), and
Rodriguez does not suggest there is any reason why this material could not
have been presented to the trial court in the first instance. Moreover, there
are good reasons why “an appellate court generally is not the forum in which
to develop an additional factual record.” (People v. Peevy (1998) 17 Cal.4th
1184, 1207.) Here, for instance, the parties dispute the relevance of the
information in the San Jose study and, if relevant, disagree whether we
should focus on its findings regarding traffic stops or pedestrian stops. Had
the study been offered into evidence before the trial court, the parties could

have called expert witnesses to explain or contest the relevance.10 There are
no unusual or compelling reasons in this case to depart from the general rule
that evidence must first be presented to the trial court.
C.    Application of the Relevant Factors Compels a Finding of Attenuation
      Rodriguez attempts to distinguish Strieff, arguing that unlike the
officer there, Bachman was not conducting any bona fide investigation,
rendering his suspicionless stop a purposeful and flagrant fishing expedition.
He relies on Bates, supra, 222 Cal.App.4th 60, 71, which rejected the People’s
claim that discovery of the defendant’s probation search condition attenuated
the taint associated with an illegal investigatory stop.



10    For instance, the People contend the study’s findings do “not support an
inference of racial bias on the part of any individual officer in the San Jose
Police Department,” and point to language in the study to buttress that point.
This seems particularly true given the court’s findings that it was “pretty
clear” Bachman never intended to detain Rodriguez and rather “clearly
attempt[ed] . . . a consensual encounter.” Even if credited, a study showing
disproportionate stops of Hispanic motorists by the San Jose Police
Department would not suggest that Bachman, by unintentionally taking a
consensual encounter too far, was furthering a department-wide practice of
discriminatory stops.
                                       14
      The first Brown factor is not in dispute. The entire encounter between
Bachman and Rodriguez, from initial conversation to search, happened
“fairly quickly.” The short time lapse between a suspicionless stop and
search incident to arrest favors suppression. (Strieff, supra, 136 S.Ct. at
p. 2062.) However, this factor may be outweighed by the others. (Id. at
pp. 2062−2063; Brendlin, supra, 45 Cal.4th at p. 271.)
      Turning to the second factor, Strieff describes the discovery of a valid,
preexisting arrest warrant as a factor that “strongly favors” attenuation.
(Strieff, supra, 136 S.Ct. at p. 2062.) Once an officer discovers an outstanding
warrant, he has an obligation to arrest the defendant; the arrest becomes “a
ministerial act that was independently compelled by the pre-existing
warrant.” (Id. at pp. 2062−2063; see Brendlin, supra, 45 Cal.4th at p. 271
[same].) This critical difference between a probation search condition and an
arrest warrant defeats Rodriguez’s reliance on Bates. As Bates itself
explained, a probation search condition “is a discretionary enforcement tool
and therefore a less compelling intervening circumstance than an arrest
warrant.” (Bates, supra, 222 Cal.App.4th at p. 70.) Bates distinguished
Brendlin on this very basis. (Bates, at p. 70.) In short, federal and state
precedent compel a finding that the second factor—the intervening discovery
of a valid, preexisting, untainted arrest warrant—strongly favors
attenuation.
      Rodriguez next argues as a factual matter that insufficient evidence
supports the trial court’s finding that Rodriguez was subject to a preexisting
arrest warrant. At the suppression hearing, Bachman testified that he was
informed by dispatch of an active arrest warrant and later determined that
docket number to be NM424694A. The People offered as Exhibit 2 a CLETS
printout apparently listing at the bottom of page four of seven an outstanding


                                       15
warrant from Redwood City matching that same docket number. Rodriguez
did not contest the existence of an outstanding warrant before the trial court
but suggests on appeal that the prosecutor erroneously directed the court’s
attention to an event that occurred seven months after the stop. He points to
page four of an eight-page CLETS printout appended to a criminal history
report included in the clerk’s transcript, which lists docket number

NM424694A next to a November 2016 event.11 But as the People note,
Exhibit 2 is not part of our record and could not be found in the case file by
the deputy clerk. There is no indication the criminal history report in the
clerk’s transcript is identical to what the People offered at the suppression
hearing as Exhibit 2. Because we indulge every presumption in favor of the
court’s ruling, we cannot evaluate Rodriguez’s claim on an incomplete record.
(See People v. Chubbuck (2019) 43 Cal.App.5th 1, 12−13; People v. Whalen
(2013) 56 Cal.4th 1, 84−85; see also People v. Coley (1997) 52 Cal.App.4th
964, 970−972 [where trial exhibits cannot be located on appeal, defendant
claiming insufficient evidence “bears the burden to show the deficiencies in
the record are prejudicial,” e.g., by moving for reconstruction of lost exhibits].)
      Turning to the third attenuation factor, the trial court made a factual
finding that Bachman “clearly” intended to create a consensual encounter
with Rodriguez and through mere negligence took matters too far and
detained him. This finding is amply supported. Bachman testified that he
approached a recently parked vehicle to speak to the person sitting in the
driver’s seat. As he walked over, Rodriguez stepped out. The two had a
conversation, with Bachman asking “what’s up” and Rodriguez explaining
that he had just gotten off of work and lived around the corner, but had to


11   Elsewhere, that same report lists two arrests in 2015 under that same
docket number.
                                        16
park on Pedro Street. Bachman did not believe he stopped Rodriguez until
asking him for identification, and by this point he believed he had reasonable
suspicion Rodriguez was under the influence of a controlled substance.
      Although Bachman was simply on patrol rather than engaging in an
investigation like the officer in Strieff, nothing in their initial exchange after
the stop suggests a “suspicionless fishing investigation” that courts must
deter. (See Strieff, supra, 136 S.Ct. at p. 2064.) Assuming Bachman lacked
reasonable suspicion to detain Rodriguez, that fact alone does not make his
conduct flagrant: “For the violation to be flagrant, more severe police
misconduct is required than the mere absence of proper cause.” (Ibid.; see
also Brendlin, supra, 45 Cal.4th at p. 271 [“a mere ‘mistake’ with respect to
the enforcement of our traffic laws does not establish the traffic stop was
pretextual or in bad faith”].) Looking to the suggestion in Strieff, supra, at
page 2063 that the officer should have attempted a consensual encounter, the
trial court concluded that a mistake in taking a consensual encounter too far
was not the type of flagrant or purposeful conduct that defeats attenuation.
We agree.
      Kasrawi is on point. There, an officer watched the defendant cross the
street to his legally parked vehicle and detained him on nothing more than a
hunch that he was casing cars in the area. Like Bachman, Officer Pardue
thought he was engaging in a consensual encounter and believed he detained
the defendant only after gaining sufficient information to make a stop. (See
Kasrawi, supra, 65 Cal.App.5th at p. 763, review granted.) That his
approach was enough to make Rodriguez believe he was not free to leave did
not transform an illegal stop into a flagrant abuse of police power. (Ibid.)
The same reasoning compels the conclusion that Bachman’s conduct in taking




                                        17
a consensual encounter a step too far is not the type of purposeful or flagrant
conduct that the exclusionary rule was meant to deter.
      In urging a different result, Rodriguez relies on State v. Cohagan
(Idaho 2017) 404 P.3d 661 (Cohagan), which rejected as flagrant a detention
made for the sole purpose of running a warrant check. Cohagan involved two
police officers on patrol who believed a man entering a grocery store had an
outstanding arrest warrant. One officer went inside, checked for
identification, and discovered that Matthew Cohagan was not the intended
suspect. The officers left the store but circled back, and the other officer
again asked Cohagan for identification, even though he realized as he
approached that Cohagan was not the suspect. The officer then made
Cohagan wait as he ran a records check, which revealed an outstanding
arrest warrant. A search incident to the subsequent arrest revealed drug
contraband. (Id. at pp. 661−662.) Distinguishing Strieff, the Idaho Supreme
Court determined that the officers’ conduct was flagrant and purposeful.
Unlike the officer in Strieff, who was negligent during a good faith
investigation, the court believed the officers in Cohagan were engaged in a
suspicionless fishing expedition in hopes a warrant would exist, precisely
what the exclusionary rule was designed to deter. (Cohagan, at pp. 665−666.)
      It is true that Bachman, like the officers in Cohagan, was not engaged
in any bona fide investigation when the stop occurred. But that is where the
similarities end. The officers in Cohagan plainly intended to detain the
individual, whereas the trial court reasonably determined that Bachman only
intended a consensual encounter. The court believed the officer’s actions had
the effect of making a reasonable person in Rodriguez’s shoes believe he was
not free to leave, but that is not the freewheeling abuse of power confronted




                                       18
in Cohagan or similar out-of-state authorities.12 Rather, this case is far
closer to Kasrawi, and we follow its approach in finding no flagrant or
purposeful conduct to overcome attenuation here. (Kasrawi, supra, 65
Cal.App.5th at p. 763, review granted.)
                                DISPOSITION
      The order denying Rodriguez’s motion to suppress is affirmed.



                                                                       DATO, J.

WE CONCUR:



AARON, Acting P. J.



IRION, J.




12     In addition to Cohagan, Rodriguez cites pre-Strieff authority from
Kansas and Illinois rejecting attenuation where officers stopped pedestrians
for no apparent reason except to fish for outstanding arrest warrants. (State
v. Williams (Kan.Ct.App. 2013) 300 P.3d 1072, 1082; People v. Mitchell
(Ill.Ct.App. 2005) 824 N.E.2d 642, 649−650.) Strieff likewise suggested
attenuation would not be found where an officer stops an individual solely to
fish for evidence. (Strieff, supra, 136 S.Ct. at p. 2064; see also State v. Ramey
(N.M.Ct.App. 2020) 473 P.3d 13, 21 [finding flagrancy where evidence
revealed officer’s true purpose in gathering pedestrian’s information was to
run a warrant check].) But as the People suggest, none of Rodriguez’s out-of-
state cases “concerned the situation here, where the superior court concluded
that an officer’s negligence transformed a consensual encounter into a stop.”
                                       19